DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 3/7/2022 in which applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 3;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter; and
C) Regarding to the claims, applicant has amended claims 1-4 and 6. There is not any claim being added into or canceled from the application. The pending claims are claims 1-14 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 3/7/2022 and applicant's arguments provided in the mentioned amendment, pages 7-17, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 2/8/2022, the amendments to the drawings and the specification as provided in the amendment of 3/7/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered and are sufficient to overcome the objections to the drawings and the specification.
B) Regarding to Claim Interpretation as set forth in the office action of 2/8/2022, the amendments to the claim(s) as provided in the amendment of 3/7/2022 and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the Claim Interpretation for claim 6. The claim Interpretation of the term thereof “a coupling structure” (claim 1 on line 7) and “a coupling structure of a sample manipulator” (claim 2 on line 9) is maintained to claims 1 and 2, respectively, because applicant has not amended the claim, see Note below, to overcome the Claim Interpretation.
Note: It is noted that while applicant amends claim 1 on line 5 and claim 2 on line 4; however, applicant has not amended the claim 1 on line 7 which still recites the term thereof “a coupling structure” and has not amended claim 2 on line 9 which still recites the terms thereof “a coupling structure of a sample manipulator”.
C) Regarding to the rejections of claims 1-3 and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 2/8/2022, the amendments to the claim(s) as provided in the amendment of 3/7/2022 and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the rejections of the mentioned claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action.
However, the amendments to the claims raise new rejections to the claims under 35 U.S.C. 112, as provided in the present office action.

D) Regarding to the rejection of claims 1-4 and 7-9  under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al (US Patent No. 8,999,273) as set forth in the office action of 2/8/2022, the amendments to the claims as provided in the amendment of 3/7/2022, and applicant’s arguments as provided in the mentioned amendment, pages 10-13, have been fully considered and are sufficient to overcome the rejections of claims 1-3 and 7-9 set forth in the mentioned office action. Regarding to amended claim 4, the claim is still rejected over the art of Goodman et al as set forth in the present office action.
E) Regarding to the rejection of claims 1-6 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Pampaloni et al (US Patent No. 9,816,916)  as set forth in the office action of 2/8/2022, the amendments to the claims as provided in the amendment of 3/7/2022, and applicant’s arguments as provided in the mentioned amendment, pages 14-15, have been fully considered and are sufficient to overcome the rejections of the mentioned claims set forth in the mentioned office action.
F) Regarding to the rejection of claims 1-5, 7, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Japanese reference No. 2002-110078) as set forth in the office action of 2/8/2022, the amendments to the claims as provided in the amendment of 3/7/2022, and applicant’s arguments as provided in the mentioned amendment, pages 15-16, have been fully considered and are sufficient to overcome the rejections of claims 1-3, 7 and 10-11 set forth in the mentioned office action. Regarding to amended claim 4 and its dependent claim 5, the claims are still rejected over the art of Fukuda as set forth in the present office action.
G) Regarding to the rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Pampaloni et al in view of Lippert et al (US Patent No. 8,699,133), and the rejection of claims 10 and 13-14 under 35 U.S.C. 103 as being unpatentable over Pampaloni et al in view of Knott (US Publication No. 2015/0022807) as set forth in the office action of 2/8/2022, the amendments to the claims as provided in the amendment of 3/7/2022, and applicant’s arguments as provided in the mentioned amendment, page 17, have been fully considered and are sufficient to overcome the rejections of the mentioned claims set forth in the mentioned office action.
Drawings
4.	The replacement sheet contained correct figure 3 was received by the Office on 3/7/2022. As a result of the change to the drawings, the application now contains a total of fourteen sheets of figures 1-14 which includes thirteen sheets of figures 1-2 and 4-14 as filed on 12/18/2019 and one replacement sheet contained figure 3 as filed on 3/7/2022. The mentioned fourteen sheets of figures 1-14 are now approved by the examiner.
Specification
5.	The substitute specification filed on 3/7/2022 has been entered.
6.         The lengthy specification which was amended by the amendment of 3/7/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.	The disclosure is objected to because of the following informalities: a) In page 9: on line 2, “coupling structure 11” should be changed to -- coupling structure 13-- (Applicant should note the coupling structure formed/connected/defined by the sample manipulator 12 is numbered as “13”, see page 8, last two lines through page 9, first seven lines, see also figures 3-5); b) Page 9: line 10, “coupling piece 1” should be changed to --coupling structure 11-- (Applicant should note that the sample holder 8 is detachably connect to the coupling piece/adapter 1. The sample holder cannot comprises the coupling piece/adapter 1, see also figures 6-7). Appropriate correction is required.
Claim Interpretation
8.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “a coupling structure of a sample holder” as recited in claim 1 on line 7; and
b) “a coupling structure of a sample manipulator” as recited in claim 2 on line 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-3 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure, as originally filed, does not provide support for the feature thereof “the coupler is above the sample” as recited in the claim on lines 9-10.
Applicant is respectfully invited to review the specification in pages 8-9 and figs. 6-7 which discloses a sample holder 8 and a structural relationship between the coupling piece/adapter 1 and the sample holder 8. As disclosed in the specification in page 9 and shown in figs 6-7, the sample holder 8 comprises a coupling structure 11, a carrier 10 and a sample stage 9 and as shown in fig. 6, the coupling structure 11 is detachable connected to the first coupling point 1.1 of the coupling piece/adapter 1. With such teachings from the disclosure, as originally filed, then the coupler 11 of the sample holder 8, which coupler is a component of the sample holder, is not above the sample holder 8 as claimed.
b) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure, as originally filed, does not provide support for the feature thereof “the section configured to hold the sample is different from a capillary tube” as recited in the claim on line 11.
Applicant is respectfully invited to review the disclosure, as originally filed, which does not provide any feature/description to support for the feature that the section to hold the sample is different from a capillary tube as claimed.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
13.	Claims 1-3 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a)  Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not provide support for the feature thereof “the coupler is above the sample” as recited in the claim on lines 9-10.
Applicant is respectfully invited to review the specification in pages 8-9 and figs. 6-7 which discloses a sample holder 8 and a structural relationship between the coupling piece/adapter 1 and the sample holder 8. As disclosed in the specification in page 9 and shown in figs 6-7, the sample holder 8 comprises a coupling structure 11, a carrier 10 and a sample stage 9 and as shown in fig. 6, the coupling structure 11 is detachable connected to the first coupling point 1.1 of the coupling piece/adapter 1. With such teachings from the disclosure then the coupler 11 of the sample holder 8, which coupler is a component of the sample holder, is not above the sample holder 8 as claimed.
b) Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not provide support for the feature thereof “the section configured to hold the sample is different from a capillary tube” as recited in the claim on line 11.
Applicant is respectfully invited to review the disclosure, as originally filed, which does not provide any feature/description to support for the feature that the section to hold the sample is different from a capillary tube as claimed.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
14.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.       Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “The sample holder … a carrier portion” as recited in the claim on lines 1-3. In particular, it is unclear about the structural relationship(s) among the section configured to hold a sample as recited in its base claim 2 on line 3 and the sample state/cage and the carrier portion as recited in claim 7 on lines 2-3.
Applicant is respectfully invited to review the specification in pages 8-9 and in figs. 6-7. The sample holder 8 as disclosed in the specification and shown in figs. 6-7 comprises a coupling structure 11, a carrier 10 and a sample stage 9 and as shown in fig. 6, wherein the sample stage/cage 9 (or the combination of the sample stage/cage and the carrier portion 10) is understood as a section configured to hold the sample P. With such teachings from the disclosure then the sample holder 8 cannot have both a section configured to hold a sample as recited in claim 2 on line 3 and a combination of a sample stage/cage and a carrier portion as recited in claim 7 on lines 1-3.
            c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof. 
Claim Rejections - 35 USC § 102
16.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al (US Patent No. 8,999,273, of record).
Goodman et al discloses a device and a method for preparing microscopy samples.
Regarding to present claim 4, the device for preparing microscopy samples as described in columns 7-8 and shown in figs. 1-5 comprises the following features:
a) a sample holder support (102);
b) an insertion tool/adapter (104) wherein the adapter comprises at least one support region (130, 132) detachably mounted or mountable in the sample holder support (102); and
c) the sample holder support (102) is between the at least one support region (130, 132) of the insertion tool/adapter (104) and an area including a sample (106), see the area defined by the sample holder support (102) and the bottom surface (116) of the capsule (100).
19.       Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Japanese reference No. 2002-110078, of record).
Fukuda discloses a sample chamber having a sample holder for a scanning electron microscope.
Regarding to claim 4, the sample holder as described in pages 2-4 and shown in figs. 1 and 6 comprises the following features:
a) a sample holder support (Ha); 
b) an adapter (H) having at least one support region  (05) detachably mounted or mountable in the sample holder support (Ha); and
c) the sample holder support (Ha) is located between the at least one support region (05) of the adapter and an area including the sample (S).
Regarding to claim 5, the sample holder provided by Fukuda is used in a microscope.
Allowable Subject Matter
20.	Claims 6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The microscope having a sample holder having a sample holder support, an adapter having at least one support region detachably mounted/mountable in the sample holder support wherein the sample holder support is located between the at least one support region and an area including a sample as recited in present claim 12 is allowable with respect to the prior art, in particular, the Japanese reference no. 2002-110078by the limitation related to the microscope as recited in the feature thereof “the microscope is a light sheet microscope”. Such light sheet microscope with the mentioned features is not disclosed in the prior art.
B) The method for arranging a sample in a detection beam path of a microscope as recited in the present claim 6 is allowable with respect to the prior art, in particular, Japanese reference no. 2002-110078 by the features thereof “inserting a sample to be observed … the microscope”. Such a method with the mentioned features is not disclosed in the prior art.
Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872